Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A23E0001. SERON EDSHON SHEPHERD v. LETICIA HAMMOND.

      A Rule 40(b) motion was filed in this Court on July 19, 2022, appealing an
order from Fulton County Superior Court issued March 4, 2022. Upon consideration
of this motion, it is hereby DISMISSED as untimely filed.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.